Title: From Thomas Jefferson to Robert Smith, 6 September 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Sep. 6. 05
                  
                  Yours of Aug. 30. was recieved yesterday, & I sincerely rejoice with you on the so far prosperous issue of our experiment with the gun boats on the Atlantic. experience & reflection will strengthen our opinions on the advantages of that kind of vessel for our purposes. I return you the instructions to Murray with one addition, pencilled in the 3d. page. I do not remember whether any opinion was given on this point at our consultation. if there was, and contrary to what I propose, than I withdraw the proposition. but if no opinion was given, I really think we ought to consider those who plunder a vessel of her goods or papers as pyrates, & those who maltreat the people as violent trespassers, to be submitted at least to the inconvenience of a trial & the breaking up their cruise. the return of the gunboats to N. Orleans is approved. I think those nearly finished under Capt Preble, had better come to New York in the first instance, as they will be more wanting there than any where else, & by that time we shall see if the Adams & Hornet want any reinforcement for their purposes. I shall be at Washington on the 2d. of October, which will probably be in time to decide ultimately as to these two gunboats. Accept my affectionate salutations & assurances of great respect
                  
                     Th: Jefferson 
                     
                  
               